  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


UNITED STATES OF AMERICA   )
                           )             CRIMINAL ACTION NO.
     v.                    )                 2:18cr92-MHT
                           )                     (WO)
TRACY LEANARD COLEMAN, JR. )

     MENTAL-HEALTH AND VOCATIONAL ASSESSMENT ORDER

    In accordance with the provisions in the judgment

of conviction (doc. no. 63), it is ORDERED that, upon

commencement of supervised release, defense counsel and

the United States Probation Office shall:

    (1)     Arrange    for   a    comprehensive      mental-health

evaluation    of   defendant     Tracy   Leanard    Coleman,   Jr.,

which should: (a) identify and recommend appropriate

treatment    for   any   mental    illnesses,      substance-abuse

disorders     and/or     addictions,      and      cognitive    and

intellectual disabilities and/or other limitations; (b)

expressly address and recommend appropriate treatment

for defendant Coleman’s history of domestic violence

and of firearms possession (including consideration of

his apparent fascination with, and possession of, guns,
despite his awareness that he cannot possess guns).

       (2) File a report of the mental-health evaluation

under    seal    with    the      court      within    28   days    of   the

beginning of supervision.

       (3)   Arrange      for       a       comprehensive      vocational

assessment, to be completed and filed under seal with

the     court    within      28    days       of     the    beginning     of

supervision.

       It is further ORDERED that the conditions of, and

provisions for, defendant Coleman’s supervised release

are     to   remain     open      with      regard    to    mental-health

treatment and vocational assessment as outlined above.

       It is further ORDERED that an on-the-record hearing

is set for October 25, 2019, at 10:00 a.m., in the

Frank M. Johnson Jr. United States Courthouse Complex,

Courtroom 2FMJ, One Church Street, Montgomery, Alabama,

as to what defendant Coleman’s additional conditions

of, and provisions for, supervised release should be

with    regard    to    mental-health         treatment     and    vocation

training.       Government      counsel,       defense      counsel,     the


                                        2
supervising   probation   officer,   and   defendant   Coleman

are all to be present.

    DONE, this the 9th day of September, 2019.

                               /s/ Myron H. Thompson
                            UNITED STATES DISTRICT JUDGE
